JS 44C/SDNY
                                 Case 1:20-cv-09861 Document 1 Filed 11/23/20 Page 1 of 2
                                                                               CIVIL COVER SHEET
REV.
10/01/2020              The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                        other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                        United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                   DEFENDANTS
BRITTANY ROBERTS                                                                             DR ROBERT RITCH individually and on behalf of
                                                                                             ROBERT RITCH MD LLC and ROBERT RITCH MD LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                          ATTORNEYS (IF KNOWN)
Stewart Karlin, Esq., Stewart Lee Karlin Law Group, PC                                       Unknown
111 John Street, 22nd Floor
New York, NY 10038              (212) 792-9670

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS~
                         (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

42 U.S.C. 1981 employment hostile work environment and termination based on race (African-American)

                                                                                                                                                         Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No [Z]Yes                              D
If yes, was this case Vol.      D lnvol. D      Dismissed. No       D    Yes   D     If yes, give date _ _ _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ _ _ __

Is THIS AN INTERNATIONAL ARBITRATION CASE?              No      0        Yes   D
(PLACE AN [x] IN ONE BOX ONLY)                                         NATURE OF SUIT
                                TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                        PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENAL TY             BANKRUPTCY                       OTHER STATUTES
                                                                [ ) 367 HEALTHCARE/
                                                                                                                                                              [ ) 375 FALSE CLAIMS
[ I 110       INSURANCE         [ ] 310 AIRPLANE                PHARMACEUTICAL PERSONAL      [ ] 625 DRUG RELATED            [ ) 422 APPEAL
[) 120        MARINE            [ ) 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY                     28 USC 158              [ ) 376 QUI TAM
[] 130        MILLER ACT                  LIABILITY             [ ) 365 PERSONAL INJURY             21 USC 881               [ ) 423 WITHDRAWAL               [ ) 400 STATE
[ I 140       NEGOTIABLE        [ ) 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                       REAPPORTIONMENT
              INSTRUMENT                 SLANDER                [ ) 368 ASBESTOS PERSONAL    [   l 5 90 OTHER                                                 [ ] 410 ANTITRUST
[ I 150       RECOVERY OF       [ ) 330 FEDERAL                          INJURY PRODUCT                                                                       [ ) 430 BANKS & BANKING
              OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                  [ ) 450 COMMERCE
              ENFORCEMENT                 LIABILITY                                                                                                           [ ) 460 DEPORTATION
              OF JUDGMENT       [ ) 340 MARINE                  PERSONAL PROPERTY            [ ) 820 COPYRIGHTS     [ ) 880 DEFEND TRADE SECRETS ACT          [ ) 470 RACKETEER INFLU-
[) 151        MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ) 830 PATENT                                                            ENCED & CORRUPT
[ ) 152       RECOVERY OF                 LIABILITY             [ ) 370 OTHER FRAUD                                                                                    ORGANIZATION ACT
                                                                                             [ ) 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
              DEFAULTED         [ ) 350 MOTOR VEHICLE           [ ) 371 TRUTH IN LENDING                                                                               (RICO)
              STUDENT LOANS     [ ) 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                                [ ) 480 CONSUMER CREDIT
              (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY
                                                                                                                                                              [ ) 485 TELEPHONE CONSUMER
[ ) 153       RECOVERY OF       [ ) 360 OTHER PERSONAL
                                                                [ ] 380 OTHER PERSONAL                                       [   ) 861   HIA (1395ff)                  PROTECTION ACT
              OVERPAYMENT                 INJURY                                             LABOR
              OF VETERAN'S       [ ) 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ) 862   BLACK LUNG (923)
              BENEFITS                   MED MALPRACTICE        [ ) 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ) 863   DIWC/DIWW (405(g))   [ ) 490 CABLE/SATELLITE TV
[ ) 160       STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   ) 864   SSID TITLE XVI       [ ) 850 SECURITIES/
              SUITS                                                                          [ ) 720 LABOR/MGMT              [   ) 865   RSI (405(g))                  COMMODITIES/
[ I 190       OTHER                                             PRISONER PETITIONS                     RELATIONS                                                       EXCHANGE
              CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ )740 RAILWAY LABOR ACT
                                                                                                                                                              [ ) 890 OTHER STATUTORY
[ ) 195       CONTRACT                                          [ ) 51 0 MOTIONS TO          [ ) 751 FAMILY MEDICAL          FEDERAL TAX SUITS
                                                                                                                                                                       ACTIONS
              PRODUCT           ACTIONS UNDER STATUTES                    VACATE SENTENCE    LEAVE ACT (FMLA)
              LIABILITY                                                   28 USC 2255                                     [ ) 870 TAXES (U.S. Plaintiff or    [ ) 891 AGRICULTURAL ACTS
[ ] 196   FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ ) 790 OTHER LABOR                   Defendant)                 [ ) 893 ENVIRONMENTAL
                                                                [ ) 535 DEATH PENALTY                 LITIGATION          [ ) 871 IRS-THIRD PARTY                      MATTERS
                                                                [ ) 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609                [ ] 895 FREEDOM OF
                                [ ) 440 OTHER CIVIL RIGHTS
                                                                                                      SECURITY ACT (ERISA)                                             INFORMATION ACT
                                        (Non-Prisoner)
REAL PROPERTY                                                                                                                                                 [ ) 896 ARBITRATION
                                [ ) 441 VOTING                                               IMMIGRATION                                                      [ ) 899 ADMINISTRATIVE
[ ] 210      LAND               (xj 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
                                [ ] 443 HOUSING/                                                                                                                 PROCEDURE ACT/REVIEW OR
             CONDEMNATION                                                                 [ ) 462 NATURALIZATION
                                          ACCOMMODATIONS        [ ) 550 CIVIL RIGHTS               APPLICATION                                                   APPEAL OF AGENCY DECISION
[ )220       FORECLOSURE
[ ) 230      RENT LEASE &       [ ) 445 AMERICANS WITH          [ ) 555 PRISON CONDITION  [ ) 465 OTHER IMMIGRATION                                            [ ) 950 CONSTITUTIONALITY OF
             EJECTMENT                    DISABILITIES -        [ ) 560 CIVIL DETAINEE             ACTIONS                                                     STATE STATUTES
[ ) 240      TORTS TO LAND                EMPLOYMENT               CONDITIONS OF CONFINEMENT
[ ] 245      TORT PRODUCT        [ ] 446 AMERICANS WITH
             LIABILITY                    DISABILITIES -OTHER
[ ) 290      ALL OTHER            [ ) 448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                         DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
□ CHECK IF THIS IS A CLASS ACTION                                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
          UNDER F.R.C.P. 23                                              IF SO, STATE:

DEMAND $1,000,000.00 OTHER Declaratory                                   JUDGE None
                                                                                   --------------- DOCKET NUMBER- - - - - - - -
Check YES only if demanded in complaint
JURY DEMAND:           !RI YES DJo                                       NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                           Case 1:20-cv-09861 Document 1 Filed 11/23/20 Page 2 of 2
(PLACE AN x IN ONE BOX ONLY)                                               ORIGIN
�1   Original        D 2 State
                         Removed from          03 Remanded D 4 Reinstated or D 5 Transferred from D 6 Mult   idistrict        D ? Judge
                                                                                                                                     Appeal to District
                                                                                                                                             from
                                                                                 (Specify District)     Litigation
     Proceeding                Court              from         Reopened
                                                                                                        (Transferred)                Magistrate Judge
                     D a. all parties represented Court
                                                  Appellate
                                                                                                    D 8 Multidistrict Litigation (Direct File)
                     □ b.     At least one party
                              is pro se.
(PLACE AN x IN ONE BOX ONLY)                                    BASIS OF JURISDICTION                                  IF DIVERSITY, IND/CA TE
01   U.S. PLAINTIFF      O 2 U.S. DEFENDANT IE) 3           FEDERAL QUESTION          04    DIVERSITY                  CITIZENSHIP BELOW.
                                                            (U.S. NOT A PARTY)

                               CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
       (Place an [X] in one box for Plaintiff and one box for Defendant)

                              PTF    DEF                                            PTF DEF                                              PTF    DEF
CITIZEN OF THIS STATE         [ l1   [l 1      CITIZEN OR SUBJECT OF A              [ l3[ l3      INCORPORATED and PRINCIPAL PLACE       [] 5   [] 5
                                                FOREIGN COUNTRY                                   OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE      [] 2   [] 2      INCORPORATED or PRINCIPAL PLACE      [] 4 [] 4     FOREIGN NATION                         [la    [la
                                                OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
380 East 35th, Apt 1
Brooklyn, NY 11203

Kings County


DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
455 East 57th Street, # 14D,
New York, NY 1OO22
New York County
DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                             COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.




Check one:    THIS ACTION SHOULD BE ASSIGNED TO:                           □ WHITE PLAINS                   [BJ MANHATTAN

DATE 11/23/2020                                                                             ADMITTED TO PRACTICE IN THIS DISTRICT
                              SIGNATURE OF ATTORNEY OF RECORD                               [] NO
                                                                                            [X] YES (DATE ADMITTED Mo.11      Yr. 1983
RECEIPT#                                                                                    Attorney Bar Code# 1812544


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge __________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by ______ Deputy Clerk, DATED _________

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
